Citation Nr: 1124911	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to basic eligibility for VA educational assistance benefits under the Veterans Education Assistance Program (VEAP) under 38 U.S.C.A, Chapter 32 or under the Montgomery GI Bill under 38 U.S.C.A, Chapter 30.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to February 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in June 2010.  The Veteran testified at a Board video conference hearing in October 2010.    


FINDING OF FACT

1. The Veteran served on active duty from March 29, 1974 to February 20, 1985; it is neither claimed nor shown that he had additional active duty after that date.

2.  The Veteran's dates of service and his delimiting date preclude entitlement to either Chapter 30 or Chapter 32 educational benefits.

3.  The Veteran was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance under the Veterans Educational Assistance Program (Chapter 32) or under the Montgomery GI Bill under ( Chapter 30) have not been met.  38 U.S.C.A.  §§ 3011, 3031, 3202 (West 2002); 38 C.F.R. §§ 21.5040, 21.7040, 21.7050, 21.7051  (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). As the law as applied to the uncontested facts is dispositive in the current appeal, there is no error of development or notice that could affect the outcome of the case.  

Entitlement to 38 U.S.C. Chapter 32 Benefits (VEAP)

The Veteran has claimed entitlement to VEAP benefits under Chapter 32, Title 38, United States Code.  The criteria for the Chapter 32 educational assistance benefits under VEAP are set forth in 38 U.S.C.A. § 3221; 38 C.F.R. § 21.5040.  All veterans who entered active duty after December 31, 1976, and before July 1, 1985, are eligible to participate in VEAP by enrolling during one's period of active service.  In his claim, the Veteran stated that he entered service in March 1974.  The RO verified the Veteran's period of service as beginning in March 1974.  This fact is uncontested.  Accordingly, entitlement to education benefits under Chapter 32 must be denied for lack of qualifying service.  See id.

Entitlement to 38 U.S.C. Chapter 30 Benefits (Montgomery GI Bill)

The Veteran's period of service established eligibility for educational assistance benefits under Chapter 34, Title 38, United States Code.  The Chapter 34 program terminated on December 31, 1989, and no benefits can be paid under that program for training after that date.  38 U.S.C.A. § 3462(e).  However, if a Veteran was eligible for educational assistance allowance under Chapter 34 as of December 31, 1989, he may be entitled to convert his entitlement to educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. §§ 21.7040; 21.7044(a).  Under Chapter 30, in general, a Veteran is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A.  § 3031 (West 2002).  

An extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  In addition, VA must receive a claim for an extended period of eligibility provided by 38 C.F.R. § 21.7051 by the later of the following dates: (1) One year from the date on which the Veteran's original period of eligibility ended; or (2) One year from the date on which the Veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1032(c).

At the Board hearing, the Veteran testified that he was unaware of the difference between the different VA educational programs at the time of his discharge and was not informed of us rights.  He had been attending school since 2007 and had substantial loans.  He also indicated that he first heard about the GI Bill when it was passed in 1994 or 1995 and that a veteran had 10 years to use or lose it.  However, he indicated that he was driving trucks at that point, but in December 1985, he had a detached retina and lost his driving privileges.  

The record shows that the Veteran was discharged from service on February 20, 1985, and the RO has determined that his basic delimiting date was February 20, 1995.  In other words, the RO allowed the Veteran the full 10 year period, and so for purposes of this decision, the Board need not address the matter of any adjustments which might have reduced the 10 year period. 

Although in his hearing testimony, the Veteran indicated that he knew of his educational benefits in 1994 or 1995, he did not apply for VA educational benefits under VEAP until May 2010 for which, as discussed above, he was not eligible.  Significantly, given that he first filed for education benefits many years after the delimiting date, he is also not eligible to receive Chapter 30 educational benefits.  

Further, as the evidence does not establish that the Veteran had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met.  The Board observes that the Veteran indicated that he was unable to continue working as a truck driver in 1995 due to a detached retina.  However, there is no indication that this disability precluded him from seeking a program of education.  Significantly, there is no medical evidence demonstrating any sort of disability that would have precluded him from seeking a program of education.  

The Board understands the Veteran's pursuit of education and has considered his argument.  However, the Board must find that the law is controlling in this case.  The statutory and regulatory criteria for VA educational benefits have not been met and the appeal must therefore be denied.


ORDER

Entitlement to basic eligibility for VA educational assistance benefits under the Veterans Education Assistance Program (VEAP) under 38 U.S.C.A Chapter 32 or under the Montgomery GI Bill under 38 U.S.C.A, Chapter 30 is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


